           Case 4:21-cv-06184-KAW Document 13 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BARBARA WALSH et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :      21-CV-5952 (JMF)
                                                                       :
                  -v-                                                  :     TRANSFER ORDER
                                                                       :
GILEAD SCIENCES, INC.,                                                 :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs filed this action in the Supreme Court of New York, New York County,

alleging that they sustained injuries as a result of taking one or more prescription drugs

manufactured and marketed by Defendant for the treatment of HIV. See ECF No. 1-1, ¶ 1.

Defendant removed the action to this Court on July 12, 2021, invoking the Court’s diversity

jurisdiction pursuant to 28 U.S.C. § 1332. On August 9, 2021, the parties jointly moved for an

order transferring this action to the United States District Court for the Northern District of

California, where thirty-six similar cases are currently pending before Judge Jon S. Tigar. See

ECF Nos. 10-11. Among other things, the parties agree that “the locus of the underlyng [sic]

facts of the litigation is California,” the “convenience of the parties . . . favors transfer,” and

transfer “will conserve judicial resources and facilitate a resolution of the litigation in an

expedictious [sic] and inexpensive manner.” ECF No. 11, at 6, 8.

        Under Title 28, United States Code, Section 1404(a), a district court has discretion to

transfer venue to any other district where a case might have been brought “[f]or the convenience

of parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a); see, e.g., New York
         Case 4:21-cv-06184-KAW Document 13 Filed 08/10/21 Page 2 of 2




Marine and General Ins. Co. v. Lafarge North America, Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(discussing the factors to be considered in determining whether to transfer venue). Substantially

for the reasons set forth in the parties’ memorandum of law, the Court exercises its discretion

under Section 1404(a) to transfer this case to the Northern District of California. In light of that,

the initial pretrial conference scheduled for September 9, 2021, is hereby canceled.

       The Clerk of Court is directed to transfer this action to the Northern District of California

forthwith — that is, immediately and notwithstanding Local Rule 83.1 — and then to close the

case in this Court.

       SO ORDERED.

Dated: August 10, 2021                              __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge
